DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-4 are pending and have been examined in this application. 
This communication is the first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 11/25/2020 and reviewed by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hood holder is rotatably coupled to the hood” from claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Specification
The disclosure is objected to because of the following informalities: 
The specification states that the hood holder is rotatably coupled to the hood, but this is not shown in the drawings, as the hood holder and hood appear to be an integral piece.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 line 5-6 “the same axis” lacks antecedent basis.
Claim 1 recites “a cylindrical spacer” and then throughout the claims recite “the spacer” which lack antecedent basis, and should be –the cylindrical spacer--.
Claim 1 recites “a plurality of support parts” and then throughout the claims recite “the support parts” which lack antecedent basis, and should be –the plurality of support parts--.


The term “close” in claim 1 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “the support parts are close to the spacer” is therefore unclear since closeness is a relative term that may mean the two parts are touching, as close as 2 centimeters, as close as adjacent to, as close as not touching or any other type of distance. The limitation has been examined as best understood in view of the drawings, which appear to show the protruding parts in direct contact with the spacer. This is further made unclear by a previous limitation “support parts…coming into contact with an outer peripheral surface of the spacer”. It is unclear what applicant is trying to claim, since it appears in the drawings that the protruding parts are integral with the support parts, and the protruding parts are what come into contact with the outer peripheral surface of the spacer.

 The term “near an almost” in claim 3 is a relative term which renders the claim indefinite. The term “near an almost” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “near an almost middle portion” is therefore made unclear since it is unclear what degree applicant is trying to claim with “near an almost middle portion”. This limitation has been best understood as indicating any point between the ends of the support parts could constitute as “near an almost middle portion”. 

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4578890 A) to Childre in view of (JP 3980438 B2) to Tanigawa.
In regards to claim 1, Childre teaches a fishing rod comprising: a reel seat (Childre; seat portion 17); a blank extending from a front end surface of the reel seat (Childre; blank 12, see FIGs 1-3); a cylindrical spacer (Childre; 21, cylindrical about an interior and on the surface of rod 12, see FIG 3) provided on the blank on the same axis (Childre; see FIG 3); a hood holder screwed at a front end portion of the reel seat (Childre; hood holder being rightmost part of 18 in FIG 3, comprising 20a); a hood continuously provided at a rear end of (Childre; hood 18, see FIG 3); and a rocker (Childre; foregrip 20), where the inner surface of the rocker comes into contact with an outer peripheral surface of the spacer (Childre; see FIG 3), and extending frontward from near a front end of the hood holder (Childre; see FIGs 1-3).
Childre fails to explicitly teach the rocker comprising a plurality of support parts extending frontward from near a front end of the hood holder and coming into contact with an outer peripheral surface of the spacer, wherein in a state where the hood holder is screwed into the reel seat side, protruding parts of the support parts are close to the spacer.  
Tanigawa teaches rocker (Tanigawa; 24) comprising a plurality of support parts (Tanigawa; 27) extending frontward (Tanigawa, see FIG 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rocker of Childre such that it had protruding parts such as taught by Tanigawa. The motivation would be to provide a hollower fitting that lessens the weight on the rod, as well as have pieces guide and firmly hold other parts in place. 
Childre as modified by Tanigawa then teach, the support parts (Tanigawa; 27) extending from near a front end of the hood holder (Childre; hood holder being rightmost part of 18 in FIG 3, comprising 20a) and coming into contact with an outer peripheral surface of the spacer (Childre; see FIG 3) (Tanigawa; see FIG 7 for example where something inserted into the space 49 would be in contact with the edge 32 of 27), wherein in a state where the hood holder is screwed into the reel seat side, protruding parts (Tanigawa; 32) of the support parts (Tanigawa; 27) are close to the spacer (Childre as modified by Tanigawa; the protruding parts would be close to or in contact with the spacer).

In regards to claim 2, Childre as modified by Tanigawa teach the fishing rod according to claim 1, wherein front ends (Tanigawa; either ends at annotated T1 or T2 below) of the support parts (Tanigawa; 27) are connected to one another via a ring part (Tanigawa; ring part being the annotated edges and surface which creates a ring around the ends of the support parts 27, either T1 or T2 below).  

    PNG
    media_image1.png
    448
    491
    media_image1.png
    Greyscale

In regards to claim 3, Childre as modified by Tanigawa teaches the fishing rod according to claim 1, wherein the protruding part is formed to be inclined to protrude inward near an almost middle portion in a front-rear direction of each of the support parts (Tanigawa; see FIG 5 where the protruding part 32 is made by an incline along 31 to protrude inward, near an ‘almost middle portion’, see FIG 7 for front-rear direction).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4578890 A) to Childre as modified by (JP 3980438 B2) to Tanigawa as applied to claim 1 above, in further view of (US 20160192628 A1) to Omura.
In regards to claim 4 as best understood, Childre as modified by Tanigawa teach the fishing rod according to claim 1, the rocker is fixed on the outer peripheral surface of the hood holder (Childre; 19 rotably fixed to foregrip 20 by integral outwardly flared retention flange 18a within groove 20a, allowing it to be rotated in unison), but fail to explicitly teach wherein - 11 -the hood holder is rotatably coupled to the hood.
Omura teaches wherein - 11 -the hood holder (Omura; 130F) is rotatably coupled (Omura; [0055] rotatable) to the hood (Omura; 130R).

    PNG
    media_image2.png
    287
    363
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Childre as modified by Tanigawa such that the hood holder and the hood are separable and connectable with a rotatable connection, as taught by Omura. The motivation would be to allow a user to disassemble the parts of the device and replace broken parts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FR 1536443 A teaches a device which has inwardly protruding parts.
GB 1048123 A teaches a handle with inwardly protruding parts.
GB 2444771 A to Woodcock teaches longitudinal inwardly protruding parts which come into contact with an outer surface of an inner piece.
US 0026015 A to Clay teaches a piece with inwardly projecting parts.

US 2512082 A to Brainbridge teaches a hood, hood holder, a cylindrical spacer, and an exterior “rocker” part.
US 5199207 A to Nakagawa teaches a hood, hood holder, exterior “rocker”, and a cylindrical spacer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.